           Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 1 of 93




                                     Supplemental Complaint

                                          Exhibit Index

                                    Bates Stamped Documents

         Documents appear in this order, with Bates-Numbered Slip-Sheets Between them. The
              documents are cited by Bates Number in the Supplemental Complaint.

Document Order Bates Range                    Document Title / Identifier



   41.         DOE00010368-DOE00010371        Carrington College Memo

   42.         DOE00010571-DOE00010572        Concorde Career Institute Memo

   43.         DOE00010573-DOE00010575        Concorde Career Institute Memo

   44.         DOE00010647-DOE00010649        Davenport Memo

   45.         DOE00010738-DOE00010740        Eagle Gate College Memo

   46.         DOE00010783-DOE00010791        Empire Beauty School Memo

   47.         DOE00010792-DOE00010794        Empire Beauty School Memo

   48.         DOE00010795-DOE00010796        Empire Beauty School Memo

   49.         DOE00010818-DOE00010825        Everglades University Memo

   50.         DOE00010834                    Everglades University Memo

   51.         DOE00010870                    Florida Career College Memo

   52.         DOE00010871-DOE00010874        Florida Career College Memo

   53.         DOE00010957                    Galiano Career Academy Memo

   54.         DOE00010963-DOE00010966        Galiano Career Academy Memo

   55.         DOE00011006-DOE00011008        Grantham Memo

   56.         DOE00011207-DOE00011209        Institute for Business & Technology Memo
      Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 2 of 93




57.      DOE00011254                Iverson Institute Memo

58.      DOE00011259-DOE00011263    Iverson Institute Memo

59.      DOE00011330                Keller Memo

60.      DOE00011331-DOE00011340    Keller Memo
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 3 of 93




                 DOE00010368-DOE00010371
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 4 of 93




                                                                    DOE00010368
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 5 of 93




                                                                    DOE00010369
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 6 of 93




                                                                    DOE00010370
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 7 of 93




                                                                    DOE00010371
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 8 of 93




                 DOE00010571-DOE00010572
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 9 of 93




                                                                    DOE00010571
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 10 of 93




                                                                 DOE00010572
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 11 of 93




                 DOE00010573-DOE00010575
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 12 of 93




                                                                 DOE00010573
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 13 of 93




                                                                 DOE00010574
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 14 of 93




                                                                 DOE00010575
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 15 of 93




                 DOE00010647-DOE00010649
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 16 of 93




                                                                 DOE00010647
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 17 of 93




                                                                 DOE00010648
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 18 of 93




                                                                 DOE00010649
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 19 of 93




                 DOE00010738-DOE00010740
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 20 of 93




                                                                 DOE00010738
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 21 of 93




                                                                 DOE00010739
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 22 of 93




                                                                 DOE00010740
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 23 of 93




                 DOE00010783-DOE00010791
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 24 of 93




                                                                 DOE00010783
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 25 of 93




                                                                 DOE00010784
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 26 of 93




                                                                 DOE00010785
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 27 of 93




                                                                 DOE00010786
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 28 of 93




                                                                 DOE00010787
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 29 of 93




                                                                 DOE00010788
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 30 of 93




                                                                 DOE00010789
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 31 of 93




                                                                 DOE00010790
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 32 of 93




                                                                 DOE00010791
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 33 of 93




                 DOE00010792-DOE00010794
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 34 of 93




                                                                 DOE00010792
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 35 of 93




                                                                 DOE00010793
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 36 of 93




                                                                 DOE00010794
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 37 of 93




                 DOE00010795-DOE00010796
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 38 of 93




                                                                 DOE00010795
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 39 of 93




                                                                 DOE00010796
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 40 of 93




                 DOE00010818-DOE00010825
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 41 of 93




                                                                 DOE00010818
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 42 of 93




                                                                 DOE00010819
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 43 of 93




                                                                 DOE00010820
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 44 of 93




                                                                 DOE00010821
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 45 of 93




                                                                 DOE00010822
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 46 of 93




                                                                 DOE00010823
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 47 of 93




                                                                 DOE00010824
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 48 of 93




                                                                 DOE00010825
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 49 of 93




                 DOE00010834-DOE00010834
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 50 of 93




                                                                 DOE00010834
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 51 of 93




                 DOE00010870-DOE00010870
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 52 of 93




                                                                 DOE00010870
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 53 of 93




                 DOE00010871-DOE00010874
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 54 of 93




                                                                 DOE00010871
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 55 of 93




                                                                 DOE00010872
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 56 of 93




                                                                 DOE00010873
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 57 of 93




                                                                 DOE00010874
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 58 of 93




                 DOE00010957-DOE00010957
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 59 of 93




                                                                 DOE00010957
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 60 of 93




                 DOE00010963-DOE00010966
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 61 of 93




                                                                 DOE00010963
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 62 of 93




                                                                 DOE00010964
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 63 of 93




                                                                 DOE00010965
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 64 of 93




                                                                 DOE00010966
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 65 of 93




                 DOE00011006-DOE00011008
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 66 of 93




                                                                 DOE00011006
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 67 of 93




                                                                 DOE00011007
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 68 of 93




                                                                 DOE00011008
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 69 of 93




                 DOE00011207-DOE00011209
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 70 of 93




                                                                 DOE00011207
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 71 of 93




                                                                 DOE00011208
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 72 of 93




                                                                 DOE00011209
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 73 of 93




                 DOE00011254-DOE00011254
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 74 of 93




                                                                 DOE00011254
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 75 of 93




                 DOE00011259-DOE00011263
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 76 of 93




                                                                 DOE00011259
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 77 of 93




                                                                 DOE00011260
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 78 of 93




                                                                 DOE00011261
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 79 of 93




                                                                 DOE00011262
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 80 of 93




                                                                 DOE00011263
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 81 of 93




                 DOE00011330-DOE00011330
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 82 of 93




                                                                 DOE00011330
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 83 of 93




DOE0001131-00011340
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 84 of 93
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 85 of 93
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 86 of 93
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 87 of 93
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 88 of 93
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 89 of 93
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 90 of 93
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 91 of 93
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 92 of 93
Case 3:19-cv-03674-WHA Document 198-8 Filed 05/04/21 Page 93 of 93
